Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.

Applicant’s Amendment
	Applicant’s amendment filed 5/20/2021 has been received and entered.    Claim 20 has been amended, claims 1-19 and 31 have been canceled.
	Claims 20-30 are pending.

TrackOne Status
As noted previously, the petition filed 5/21/2019 was granted (see paper entered 9/18/2019).
This is the first RCE, and Applicant’s response to the final office action mailed 11/27/2020 was received 5/20/2021, and required an extension of time.


Election/Restriction
Applicant’s election of Group II, claims 20-30, in the reply filed on 2/4/2020 was acknowledged.  The election of species election was withdrawn.
Claim 31 which is cancelled in this filing, has been amended into claim 20.
The examiner has required restriction between product or apparatus claims and process claims. In the instant response, claims directed to the product have been cancelled. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 20-30, drawn to a method of using the composition of a sequence control construct which includes a barcode and universal sequence portion, where the composition is spiked into a DNA sample before sequencing, are currently under examination.

Priority
	This application filed 5/21/2019 claims benefit to three US provisional applications: 62/801520 filed 2/5/2019; 62/703266 filed 7/25/2018; and 62/674533 filed 5/21/2018; and is related to 16/418521 filed 5/21/2019 and PCT/US2019/33311 filed 5/21/2019 through the claim of benefit to US provisional applications.
No comment was made by Applicants regarding the summary of priority.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.
Claim 31 has been cancelled.  To the extent the limitation has been amended into claim 20, it is noted that the limitation finds literal support at page 118 of the specification, and the newly amended claim provides adequate support for the use of an encapsulated construct to determine efficiency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

An updated search and review of related applications by the inventors and/or assignee, 16/418521 was identified.  As noted previously, based on the requirements and structural differences of the spike construct, the claims are found not to be obvious variants in the ODP analysis.
Instant application ‘515 provides: ‘nucleic acid construct comprises at least one barcode sequence fragment linked to at least one universal sequence fragment’; while ‘521 provides: ‘nucleic acid construct comprises at least one barcode sequence fragment, at least one universal sequence fragment, and at least one GC content fragment’.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-30 rejected under 35 U.S.C. 103 as being unpatentable over Quail et al. (BMC Genomics 2014, 15:110), Zeliken et al (2007) and Dauphin et al (2009) is withdrawn.
In view of the amendments and search of the relevant art, a new rejection has been made. 


Claims 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (The Overlooked Fact: Fundamental Need for Spike-In Control for Virtually All Genome-Wide Analyses), Wong et al., Quail et al., Dauphin et al (2009), Zhang et al (Results of first proficiency test for KRAS testing with formalin-fixed, paraffin-embedded cell lines in China, Clin Chem Lab Med 2014; 52(12): 1851–1857), O’Connell et al (High Interspecimen Variability in Nucleic Acid Extraction Efficiency Necessitates the Use of Spike-In Control for Accurate qPCR-based Measurement of Plasma Cell-Free DNA Levels, Laboratory Medicine 48:4:332-338, DOI: 10.1093/labmed/lmx043), Hardenbol et al (US 2016/0257984 A1), and Chen et al. (Effects of GC Bias in Next-Generation-Sequencing Data on De Novo Genome Assembly).
Claim 20 claim has been amended and still is generally directed to a method of monitoring cross-contamination by spiking the sample with a control DNA construct, performing steps of purifying total DNA, preparing a library, sequencing and the detecting the construct in the preparation.  As amended, an additional wherein clause is provided so that a second sample is provided with a different construct, so in the comparison step the presence of a control construct found in a different sample is an indication that the sample has been affected during the processing steps.  The construct that is spiked in is a DNA that by design comprises at least a barcode and universal sequence, and more specifically primer binding sequences outside a universal sequence at the 5’ and 3’ ends (with presumably the barcode between them) which can vary in length from 15bp to about 300bp.  As amended, the claims require adding an encapsulated nucleic acid into samples, and using the presence or absence of the nucleic acid among samples as an indication that the sample is or is not contaminated.  In prosecution, the claims have been amended to providing two samples which have two different nucleic acids, and 
At the time of filing, the Chen et al. (2016) provide an overview for the importance of spike-in controls for the accurate interpretation of virtually all genome wide analyses including in the construction of libraries DNA isolated from a sample.  Chen et al. provide detailed guidance that a spike in control should contain should be DNA fragments and discuss the size, GC content, and the homology to the target DNA.  Chen et al. provide multiple uses so that normalization can be accomplished with a variety of sample sources and throughout the experimental procedure, including the addition of different ratios to proper analyze read counts and to correct for sequence bias.  Similarly, Wong et al teach the importance of spike in controls during experimental procedures, in particular for analysis of DNA libraries by NGS.  Wong et al. provide the experimental conditions which consider each of the steps in the analysis process and detailed guidance on the analysis of spike in controls for the assessment of read alignment and variant identification.  In addition to the uses provided in Chen et al and Wong et al., Quail et al highlight the issue of NGS and the problem of when samples are either mixed up or cross contaminated which results in false and/or inconclusive results, and provide that the use of a panel of DNA fragments for the use of barcoding and identification of a sample in the NGS workflow.  Together the teachings of Chen et al. Wong et al. and Quail et al. for the use of spike in DNA fragments in the NGS process/workflow provide for all steps a)-f) of claim 20.  Each provide for variations of the DNA spike-in construction and detailed rational for the design and use of the elements of barcode for identification, universal sequence for identification or amplification or sequencing in the process.  
Y pestis, and test several protocols for purification and efficiency of extraction.  Dauphin et al. provide evidence and conclude that the results provides guidance to laboratories for processing samples, and the importance of controls in purification protocols on yield and downstream processing such as amplification when analyzing samples.  Dauphin et al do not specifically teach that the spike in should be used to determine contamination as set forth in the preamble, however is relied on to teach that spike in samples would be provided in the initial sample and be in a form of an encapsulated form of DNA and ultimately conclude and provide the basis that it would serve as a good control for determining yield and purity at various steps in an analysis pipeline protocol.  Similarly, Zhang et al. provide testing protocols where the initial sample is spiked with an artificial control sequence to assess purification protocols and ultimate assay results.    Zhang et al teach that controls must be used to identify cross contamination, and provide examples of sample processing by laboratories where cross contamination was identified by observing particular sequences that were not expected given the starting sample.  Zhang et al call there controls synthetic spike samples and comprise inserting specific variant sequences into cells providing for simulated cell membrane comprising a spike in control.  Another example demonstrating the importance of spike in controls for extraction efficiency is O’Connell et al. who provide a strong recommendation for the use of an exogenous spike-in control to account for variance in plasma DNA extraction efficiency when assessing cell free DNA (cfDNA) levels 
With respect to the construct used as a spike in control, the claims provide for the elements without any specificity to the order for the spike in nucleic acid, or how they are to be specifically used in the detecting and quantifying, however given the pre-amble that this final step would simply be to determine contamination or for quantification, any order of the elements alone appear to suffice as long as they can be detected throughout the process for determination of the presence or absence of any given sequence used as a spike in.  However, it is noted that the level of skill in the art is high, and the design of meaningful constructs that would result in information when used in NGS would be known and applied as needed depending on the sample being analyzed.  For example, Hardenbol et al provides for detailed description for making a library.  More specifically, Hardenbol et al teaches a nucleic acid construct wherein the nucleic acid construct comprises at least one barcode sequence fragment, at least one universal sequence fragment (para [0216] "the entire sequence provided to the sequencing device may comprise ... one or more primer binding sites (e.g. Readl (R1) sequence primer, Read2 (R2) sequencing primer, Index primer),... one or more barcode sequences, ... a universal sequence."; para [0217] "The configuration of the various components of a sequence to be provided to a sequencer device may vary depending on, for example the particular configuration desired and/or the order in which the various components of the sequence is added.  A review of the specification for ‘universal’ finds multiple examples for its use, however no specific definition for what the sequence structural is or should provide.  For example on page 31 it is taught that:
30 sequencing. In various embodiments, the nucleic acid constructs can either be encapsulated to spike into samples at sample collection and control for full sample preparation and processing or can be unencapsulated and can be spiked in after extraction to control for library preparation.” 

Given this general guidance it appears that any sequence that extends or can be used generally for bio-informatics would meet the limitations of this term.  Thus, any suitable configuration for sequencing may be used and any sequences can be added to oligonucleotides in any suitable order."; para [0309] "in some cases, the makeup of the primer sequence used to anneal to the template nucleic acid can be controlled in order to provide for more uniform sampling of the template sequence, and as a result, more even sequence coverage.  All together, the teachings of Chen et al. Wong et al., Quail et al., Zhang et al. and O’Connell et al. provide for the use of spike in DNA fragments that contain barcodes, elements to assess GC content and universal sequence in the process of NGS where DNA libraries are made and subsequently sequenced and the read data analyzed, and the example and guidance of Hardenbol et al. for elements of design, however the reference fail to specifically each that the spike in control is provided as an encapsulated composition to simulate a cell.  At the time of filing, the effect of cell type and isolation protocols were known to affect purification/yield, amplification methodology and more general results of processing a sample.  
Given the importance of sample yield and variation of isolation protocols for various sample sources, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use spike in controls throughout each step of the NGS process to assess contamination, and in the final analysis and quantification of sequence reads, 
	Thus, the claimed invention as a whole was clearly prima facie obvious.
Response to Applicants arguments
To the extent the arguments and declaration apply to the instant rejection, it is acknowledged that Applicants provide a summary of the claims, and in review of the cited references that none of the references cited provide for an encapsulated composition in the initial sample or that the spike in has a ‘universal sequence fragment’.  The declaration of Dr. Spurbeck (an inventor on the instant application) provides a short summary of what each of the references teach and note what each fail to teach.  A search of the relevant art related to Applicants arguments have been identified and used in support of the prior rejection.  More specifically a search of the art provides that adding a spike in control to the starting sample to assess extraction efficiency was known and performed for a variety of protocols.  Further, using spike in samples that are informative can be used to analyze the protocols and assess the final results based on the expected sequences that were initially spiked in.  It is also provided that certain labs demonstrated cross contamination that was determined based on what was in the initial sample and detection of unexpected variants in the final analysis.  Further, as noted previously, Dauphin 

Conclusion
No claim is allowed.
In addition to Dauphin et al, a search of the art identifies that research and characterization of encapsulation of DNA constructs is large and varied to specific different types of characterization as evidenced by Stoeckel et al (June 4, 2009).  Sundquist et al is provided that DNA contamination and DNA typing is an important problem that has to be identified and prevented.  Hammer et al is provided as evidence of complex structures of simulated cells; Zelikin et al is provided to demonstrate that encapsulation is a broad term and consistent with the specification provides for a variety of polymers, and further evidence that they can be used in diagnostic methods; and Kojima et al is provided as the scope of types of samples that might be processed and evidence for emulsion use in PCR amplification and transcription factor analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/Joseph Woitach/            Primary Examiner, Art Unit 1631